Citation Nr: 1004186	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1979.  He had a period of unverified service in the Air Force 
Reserves from 1981 until 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in May 2009.  A transcript 
of the hearing is of record.  At the time of his hearing, the 
Veteran submitted additional evidence directly to the Board, 
which was accompanied by a waiver of RO consideration and, 
therefore can be considered in this decision.  See 38 C.F.R. 
§ 20.1304 (2009).

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of record establishing that the 
Veteran's bilateral knee condition is etiologically related 
to active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran contends that he has a bilateral knee condition 
as a result of active service.  In pertinent part, he asserts 
that he suffered a traumatic in-service injury to his left 
knee in 1973 while playing soccer.  He also asserts that he 
developed bilateral knee problems as a result of his service 
as a pilot and the many hours he spent in cramped aircraft 
cockpits.  The Veteran reports that he saw a physician after 
suffering the left knee injury and sat on the sidelines 
during the rest of training, but denied seeking any kind of 
treatment after that.  He contends that he has had constant 
knee pain since his 1979 release from active duty but denied 
reporting any problems during his 16 years of Reserve 
service, asserting that he did not want to be prohibited from 
flying airplanes.  The Veteran has acknowledged that he has 
not received post-service treatment for his knees and 
reported that he has been self-medicating with over-the-
counter medications.  See VA Forms 21-4138 dated June 2005 
and June 2006; May 2009 transcript.  

Several lay statements have been submitted in support of the 
Veteran's claim.  W.J.R. reports that he remembers the 
Veteran having difficulty ingressing and egressing the back 
seat cockpit due to complaints of knee pain and one occasion 
when the Veteran injured his knees during pilot training 
(PT).  W.J.R. also reports that the Veteran was unable to 
walk without extreme difficulty at the time of his graduation 
from PT.  See March 2006 statement.  

P.C.R. reported in June 2006 that he had known the Veteran 
for 16 years and that one of his first memories of the 
Veteran was his severe bilateral knee problems, which 
resulted in the Veteran's difficulty in getting in and out of 
an airplane.  P.C.R. reported asking the Veteran about his 
injuries, to which he reported hurting both knees while in 
the Air Force.  See statement in support of claim.  

V.M.F. reports that he has known the Veteran for 28 years and 
that the Veteran lived with him in 1979 after his separation 
from service.  V.M.F. asserts that he recalls the Veteran's 
knee problems in 1979 and that the Veteran reported that he 
did not seek medical care because it might affect his ability 
to stay on flying status.  See May 2007 statement.  

The Veteran's brother reports that he remembers the Veteran's 
movements were slower when he returned from active duty in 
Thailand in 1972 and that in the years after that and prior 
to his discharge, he had a noticeable limp, showed signs of 
knee pain, and had a remarkable degradation in mobility.  The 
Veteran's brother also asserts that after the Veteran's 
separation from service, he continued to have knee problems.  
See undated letter from T.J.L.  

The Veteran's treatment records from his 1967 to 1979 period 
of active duty are not available.  See February 2006 VA Form 
3101; May 2006 Memorandum.  In cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).

In this case, the RO appears to have conceded an in-service 
injury to the Veteran's knees.  See May 2008 supplemental 
statement of the case.  The Board also reiterates that the 
Veteran has only reported seeking treatment related to his 
left knee on one occasion during service.  

The Board finds that the Veteran is competent to report the 
in-service injuries to and problems with his knees, and that 
he is competent to discuss specific symptoms that he 
experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  The 
Board also finds that the March 2006 statement submitted by 
W.J.R. is competent, namely in that he reports that the 
Veteran injured his knees during pilot training.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a lay witness 
is competent to testify as to the occurrence of an in-service 
injury or incident where such issue is factual in nature).  
In light of the foregoing, the Board will also concede that 
the Veteran's knees were injured during service.    

Service treatment records related to the Veteran's period of 
service in the Reserves reveal that a torn medial meniscus of 
the right knee in October 1982 was reported at the time of a 
December 1984 annual physical.  The examiner noted that there 
was no residual problem with the Veteran's right knee.  See 
report of medical history.  Clinical evaluation of the 
Veteran's lower extremities at that time was normal.  See 
December 1984 report of medical examination.  Clinical 
evaluation of the Veteran's lower extremities was also normal 
in January 1993.  See report of medical examination.  At the 
time of a February 1993 annual flying physical, the Veteran 
denied "trick" or locked knee, but arthroscopic surgery on 
the right knee in September 1982 and on the left knee in June 
1989 was reported.  See report of medical history.  

Post-service medical evidence of record reveals that the 
Veteran has received private treatment related to his knees 
and underwent a left total knee replacement arthroplasty in 
February 2008.  He has been diagnosed with osteoarthritis in 
both knees.  See records from Dr. L. Chen, 9th Medical Group, 
and Dr. D.S. Noll.  

In a June 2008 letter, Dr. Noll reports that the Veteran was 
treated for advanced osteoarthritis of the left knee with a 
total knee replacement in February 2008.  Dr. Noll reports 
that the Veteran told him that he injured his left knee in 
1972 while playing soccer on active duty at Craig Air Force 
Base, that he had significant swelling and was unable to bear 
weight at that time, and that the problem was treated 
conservatively.  Dr. Noll reported telling the Veteran that 
"it is possible for an injury to predispose to the 
development of arthritis."  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in August 2008, at which time his claims 
folder was thoroughly and carefully reviewed.  The examiner 
reported that the Veteran was contending that a current 
bilateral knee condition is due to a sports injury and 
accumulated combat service.  The Veteran reported an injury 
to his left knee in October 1973, during a soccer game.  He 
indicated that he did not seek immediate medical attention 
but claimed he presented to the clinic for swelling two days 
later.  He also recalled not participating in physical 
training for the remaining few days but then returned to full 
duty.  The Veteran denied any specific trauma to his right 
knee but stated that over the years, he had had progressive 
worsening bilateral knee pain.  He recalled arthroscopic 
procedures in the 1990s to both knees but was unsure of what 
procedures were performed.  

The examiner reported that review of the medical records 
showed an October 1982 report of a torn medial meniscus of 
the right knee on physical exam; no other documentation in 
regards to bilateral arthroscopic procedures and no other 
interval medical records until July 2005, when x-rays show 
moderate medial compartment disease with spurring in the 
patellofemoral compartment of the left knee.  The examiner 
also noted x-rays in December 2007 showed severe degenerative 
joint disease of the left knee and moderate to severe 
degenerative joint disease of the right knee.  

Following physical examination, the Veteran was diagnosed 
with status post left total knee arthroplasty without 
complications and minimal scarring (Veteran is still in the 
post-operative period); moderate to severe osteoarthritis of 
the right knee; and exogenous obesity.  The examiner reported 
that the Veteran had denied injury or trauma to the right 
knee and that degenerative changes were consistent with age 
and body habitus.  Given the severity of the right knee 
osteoarthritis without evidence of trauma, one could expect 
similar changes in the left knee even taking into 
consideration the minor sports injury reported during 
military service in October 1973.  The examiner reported no 
evidence of chronicity in interval medical records and was of 
the opinion that the Veteran's bilateral knee conditions are 
not caused by or related to military service or the reported 
sports injury during military service.  

The medical evidence of record does not support the Veteran's 
claim for service connection for a bilateral knee condition.  
As noted above, the Board has conceded in-service problems 
related to the Veteran's knees.  The Veteran also has current 
bilateral knee disabilities, diagnosed by the August 2008 VA 
examiner as status post left total knee arthroplasty and 
moderate to severe osteoarthritis of the right knee.  
Therefore, the Veteran has two of the necessary requirements 
of a claim for service connection.  

The evidence does not establish, however, that the Veteran's 
current bilateral knee condition is etiologically related to 
the in-service injuries the Board has conceded occurred.  The 
Board acknowledges the Veteran's report of continuity of 
symptomatology since his discharge from service and again 
notes that he is competent to make such an assertion.  See 
Layno, 6 Vet. App. at 470 (1994).  The August 2008 VA 
examiner, however, determined that in the absence of specific 
trauma, the degenerative changes in the right knee were 
consistent with age and body habitus, and further determined 
that one could expect the same for the left knee, even taking 
into consideration the reported in-service injury.  The VA 
examiner also concluded that the bilateral knee conditions 
were not caused by or related to military service or the 
reported sports injury during military service.  

The Board acknowledges that the VA examiner did not 
specifically address the Veteran's contention regarding 
cramped conditions in the airplane cockpits.  The examiner, 
however, determined that the degenerative changes in the 
right knee were consistent with age and body habitus and 
reported that the Veteran was contending that his current 
bilateral knee condition was due to accumulated combat 
service, which the Board finds indirectly addresses the 
cramped cockpits.  As the examiner also concluded that the 
same could be found for the left knee, despite the in-service 
injury reported to that knee, the Board finds that the 
examiner was also relating the left knee condition to age and 
body habitus.  

The Board also acknowledges that the VA examiner reported no 
evidence of chronicity in interval medical records.  As the 
Veteran himself has acknowledged that he did not seek 
treatment after his 1979 discharge from service, this 
statement is not prejudicial to the Veteran.  Furthermore, 
the Board has already acknowledged the Veteran's report of 
continuity of symptomatology and found he is competent to 
make this assertion.  

Lastly, the Board acknowledges the letter submitted by the 
Veteran from Dr. Noll regarding the Veteran's left knee, but 
does not afford the opinion provided by Dr. Noll any 
probative value.  This is so because Dr. Noll only said that 
it was possible for an injury like the left knee injury the 
Veteran sustained while playing soccer to predispose the 
development of arthritis.  See June 2008 letter (emphasis 
added).  Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2009); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).

As the opinion provided by Dr. Noll regarding the Veteran's 
left knee has not been afforded any probative value, this 
leaves only the opinion provided by the VA examiner, which 
does not support the claim for a bilateral knee condition.  
Based on the opinion provided by the VA examiner, and in the 
absence of medical evidence establishing an etiological link 
between the Veteran's in-service injuries and current 
bilateral knee condition, service connection for a bilateral 
knee condition is not warranted and the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the May 2006 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See July 2005 letter.  The Veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess/Hartman.  See April 2008 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran's available service treatment records, as well 
as his private and VA treatment records, have been obtained.  
He was also afforded an appropriate VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for a bilateral knee condition is denied.  


REMAND

Unfortunately, a remand is required in regards to the issue 
of entitlement to service connection for sleep apnea.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he exhibited symptoms of sleep 
apnea, to include loud snoring, trouble sleeping, nodding off 
during the day, fatigue, stopped breathing, morning 
headaches, mood changes and memory loss, during service.  See 
VA Forms 21-4138 dated February 2006 and June 2006; May 2009 
transcript.  He reports he was diagnosed with sleep apnea in 
1995.  See May 2009 transcript.  Post-service medical 
evidence does contain a diagnosis of sleep apnea.  See 
February 2006 record from Dr. J.T. Johnson (Morpheus Study 
Print).  

Several lay statements have been submitted in support of the 
Veteran's claim.  J.E.P. reports that the Veteran stated he 
had problems falling asleep, staying asleep, and needing a 
daytime nap at times.  J.E.P. asserts that these statements 
were made when the Veteran was an aircraft commander, with 
whom he flew hundreds of flights.  Another lay statement from 
V.M.F., who is a dentist and who asserts that he has treated 
sleep apnea patients during his career, reports that he has 
known the Veteran for 28 years and that he is a loud snorer 
who does not sleep deeply and is aroused to wakefulness very 
easily and often.  V.M.F. also reports that the Veteran 
occasionally falls asleep while in conversation and complains 
of headaches and general malaise.  V.M.F. further reports 
that he has advised the Veteran that he most likely suffers 
from sleep apnea.  

As noted above, the Veteran's service treatment records from 
his period of active duty between 1967 and 1979 are not 
available.  Service treatment records related to his period 
of service in the Reserves are devoid of reference to 
complaint of, or treatment for, sleep apnea or any sleep 
problems.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light 
of the assertions made by the Veteran and J.E.P. and V.M.F., 
the current diagnosis of sleep apnea, and the fact that most 
of the Veteran's service treatment records are unavailable, 
the Board finds that a medical examination is necessary for 
the purpose of determining whether any current diagnosed 
sleep apnea is related to service.  The Veteran's complete VA 
records related to treatment for sleep apnea should also be 
obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records 
related to treatment for sleep apnea from 
the VA outpatient clinic in Pensacola, 
Florida.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  A 
thorough history should be obtained from 
the Veteran.

The examiner is asked to state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current sleep apnea had its 
onset during active service or is related 
to the Veteran's military service.  In 
providing this opinion, the examiner 
should acknowledge the Veteran's 
complaints of continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


